Mr. Jess M. Irwin, Jr.            Opinion No. C-770
Executive Director, Texas
   Department of Mental Health    Re:   An interagency contract
   and Mental Retardation               between the Mental Health
Austin, Texas                           and Mental Retardation
                                        Department or an insti-
                                        tution under its control
                                        and the Texas Education
                                        Agency for the stated
Dear Ur. Irwin8                         purposes.

         Your request for an opinion reads as follows:

         "Pursuant to authority contained in Article IV,
    Section 1, H.B. 12, Acts, 59th Legislature, Regular
    Session, 1965, (appropriations), the Texas Education
    Agency proposes through their Vocational Rehabilitation
    Division to make an interagency contract with this De-
    partment, or an institution under its control and msnage-
    ment, whereby they will pay $150.00 per month to the
    Department or institution for each mental retardate
    under the Department's control and supervision, who
    shall be furloughed to a half-way house to be rehabil-
    itated to the end that he or she may become self suf-
    ficient in open society. The fulfillment of such a
    contract would require the Department, or institution,
    to rent or lease or possibly accept as a gift from
    private sources a facility (usually a large dwelling
    house) suitable to house the retardates selected
    for rehabilitation. These costs and other necessary
    expenses will be borne from the payments msae by
    the Texas Education Agency.

          Wherefore, your opinion and aavice as to the following
question is respectfully requested:

          "May this Department, or an institution under
     its control and management, enter into such an
                         -3699-
                                                           -   -




Mr. Jess M. Irwin, page 2 (C-770)



     interagency contract with the Texas Education Agency
     for the purpose stated, bearing in mind that such
     a contract would require this Department or an
     institution under its control and management tar

          *(a) Rent, lease or accept as a giEt a suit-
     able privately owned facility in which to carry on
     the rehabilitation program:

         "(b) Be fully responsible for the operation,
    management and control of the half-way house re-
    habilitation activity?"

          Monies are specifically appropriated to the Central
Education Agency for vocational rehabilitation by the provisions
of Section 1 of Article IV of H.B. 12, Acts of the 59th Legis-
lature, Regular Session, (General Appropriation Act). Further-
more, the Legislature has made various appropriations to the
Board of Mental Health and Mental Retardation for the care and
treatment of the mental retardate.

           Section 2.21 of Article 5547-202, Vernon's Civil
Statutes, an Act creating the Texas Department of Mental Health
and Mental  Retardation provides:

         "At the request of the Department, all depsrt-
    ments and agencies ana all officers ana employees
    of the state shall cooperate with the Department
    in activities consistent with their functigns. This
    does not require other departments and agencies to
    serve the Department in activities inconsistent
    with their functions or with the authority of
    their offices or with the laws of this state govern-
    ing their activities."

          Section 3   of   Article 4413(32), Vernon's Civil Statutes,
provides in part:

         *Any State agency msy enter into and perform
    a written agreement or contract~with other agencies
    of the State for furnishing necessary and autho-
    rized special or technical services, including the
    services of employees, the services of materials,
                           -3700-
Mr. Jess W. Irwin, page   3    (c-770)




     or   the services of equipment.*'

          In view of the foregoing provisions, and in view of
the fact that the Central Education Agency and the Texas Depart-
ment of Mental Health and Mental Retardation have similiar
duties relating to the vocational rehabilitation of the mental
retardate, it is our opinion that the two agencies have the
authority to make and enter into aninteragency contract for
the purpose of providing facilities necessary to carry out
the rehabilitation program as outlined in your request.

                       SUMMARY


          The Central Education Agency and the Mental
     Health and Mental Retardation Department has the
     authority to enter into an interagency contract
     whereby the Texas'Education Agency, through their
     Vocational Rehabilitation Division will pay $150.00
     per month to the Texas Department of Mental Health
     and Mental Retardation for each mental retardate
     under the Depertment's control and supervision who
     shall be furloughed to a half-way house to be re-
     habilitated in accordance with the rehabilitation
     program of the Texas Department of Mental Health
     and BlentalRetardation.

                               Very truly yours,

                               WAGGONER CARR
                               Attorney General of Texas



                                By:
                                         iqohn Reeves
                                         Assistant Attorney General

JRtmh:ra




                              -3701-
Mr. Jess M. Irwin, page 4 (C-770)



APPRWED:
OPINION CWITTEE

W. V. Geppert, Chairmsn
Pat Bailey
Malcolm Quick
Roger Tyler
Paul Phy

APPRWED FOR THE ATTORNEX GENERAL
BY: T. B. Wright




                      -3702-